Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-12 & 14-20 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 and at least in part, because independent claim 1 recites the limitations: “…a display portion… includes a housing having one or more fixed panels and a movable panel that is mechanically coupled to the one or more fixed panels at a first end of the movable panel; a fan disposed within the housing that causes air received via an inlet opening proximate to the base portion to move away from the base portion; and a mechanical assembly that positions a second end of the movable panel that is proximate to the base portion away from the one or more fixed panels as the display portion opens away from the base portion to form the inlet opening to the fan”,
	Independent claim 15 recites the limitation: “… a housing having one or more fixed panels and a movable panel that is mechanically coupled to the one or more fixed panels at a first end of the movable panel; a fan disposed within the housing that causes air received via an inlet opening proximate to the base portion to move away from the base portion; and a mechanical assembly that positions a second end of the movable panel that is proximate to the base portion away from the one or more fixed panels as the display opens away from a base portion of a computing device to form the inlet opening to the fan ”,
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, & 15 are believed to render said claim(s) and all claims depending therefrom (claims 2-12, 14, 16-20) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835